                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                                   )
JOANNA M. SNYDER,                  )
          Plaintiff,               )
                                   )
          v.                       )      Civil Action No.
                                   )      18-cv-12590-NMG
JILL ROSENTHAL, et al.,            )
          Defendants.              )
                                   )

                          MEMORANDUM & ORDER

GORTON, J.

     For the reasons stated below, the Court dismisses this

action without prejudice.

I.   Background

     On December 7, 2018, pro se litigant Joanna M. Snyder

(“Snyder”) filed a complaint under 42 U.S.C. § 1983 (“§ 1983”)

against her Massachusetts probation officer and her husband’s

federal probation officer.    See Compl. (Docket No. 1).

According to her pleading, Snyder resides in Montana, although

she previously resided in Massachusetts and served a criminal

sentence at MCI Framingham.    She represents that on August 1,

2015, prior to the termination of a period of probation, she

left Massachusetts, “absconding with good cause.”    Compl. ¶ 17.

This unauthorized departure from the state resulted in the

issuance of a Massachusetts “non-extraditable” warrant.      Id.

¶ 18.
     Sometime before October 2016, Snyder married her current

husband.   At the time, he was on probation (or supervised

release) on a federal conviction.     Snyder’s husband was

reincarcerated after a determination that his marriage to Snyder

was a violation of the terms of his supervised release.      His

projected release date was scheduled for October 26, 2018.

     Snyder represents that when her husband reported to his

probation officer on October 29, 2018, he was told he could live

with Snyder only if she cleared up the matter of her

Massachusetts warrant.    The plaintiff maintains that her

probation officer conspired with her husband’s Federal probation

office to ensure that the status of Snyder’s warrant be changed

from “non-extraditable” to “extraditable” prior to his release.

This plan was purportedly executed for the purpose of keeping

the couple apart.

     Snyder alleges that, on November 17, 2018, she and her

husband were pulled over by law enforcement and arrested on

outstanding warrants.    She is now detained at the Flathead

County Detention Center (“FCDC”) in Kalispell, Montana.      Snyder

attached to her complaint a copy of a motion that she presumably

filed in the Essex Superior Court in which she asks the court to

recall the warrant against her.    She also included copies of

letters from her addressed to the Massachusetts Commissioner of



                                  2
Probation and the Commonwealth’s governor in which she asks that

the warrant be rescinded.

      The plaintiff did not pay the $400 filing fee or file a

motion for leave to proceed in forma pauperis.    She did file an

inmate transaction statement from FCDC covering the periods

October 7, 2018 through October 12, 2018 and November 17, 2018

through November 26, 2018.

II.   Discussion

      Under 28 U.S.C. § 1915A, prisoner complaints in civil

actions that seek redress from a governmental entity or officers

or employees of a governmental entity are subject to a

preliminary screening.   See 28 U.S.C. § 1915A(a).   The Court is

required to dismiss the complaint if it is frivolous, malicious,

fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant who is immune from such

relief.   See 28 U.S.C. § 1915A(b).   In conducting this review,

the Court liberally construes Snyder’s complaint because she is

proceeding pro se.   See Haines v. Kerner, 404 U.S. 519, 520-21

(1972).

      Here, Snyder has failed to state a claim upon which relief

can be granted.    Snyder couches her action as one for “abuse of

position, which is causing me to suffer freedom from religious

persecution, 1st Amendment, 6th Amendment, Right to Quick &

Speedy trial, and 8th Amendment freedom from cruel and unusual

                                  3
punishment.”   Compl. at 1 (as in original).      However, the

underlying thrust of all the individual causes of action is the

alleged illegality of her confinement.       A challenge to the fact

or duration of confinement may only be pursued through a

petition of a writ of habeas corpus.       See Preiser v. Rodriguez,

411 U.S. 475, 484 (1973) (“The essence of habeas corpus is an

attack by a person in custody upon the legality of that custody,

and . . . the traditional function of the writ is to secure

release from illegal custody.”).       Even assuming the   “literal

applicability,” of § 1983 to the defendants’ alleged misconduct,

because Snyder is challenging the fact of her confinement, her

§ 1983 claims “must yield to the more specific federal habeas

statute, with its attendant procedural and exhaustion

requirements.”   Nelson v. Campbell, 541 U.S. 637, 643 (2004).

     If Snyder wishes to challenge the validity of her

confinement in a federal court, she may do so by bringing a

petition for a writ of habeas corpus. 1


1 When a person is arrested on an extraditable warrant, she may
file a petition for a writ of habeas corpus in the “asylum”
state if she contends that the requisites of the federal
Extradition Act, 18 U.S.C. § 3182, have not been met. See
California v. Superior Ct. of Cal., San Bernadino Cty., 482 U.S.
400, 408 (1987) (stating that, under the Extradition Act, courts
of asylum states may only consider four issues before the
fugitive is delivered up to the demanding state: “(a) whether
the extradition documents on their face are in order; (b)
whether the petitioner has been charged with a crime in the
demanding state; (c) whether the petitioner is the person named
in the request for extradition; and (d) whether the petitioner
                                   4
III. Order

     Accordingly, this action is DISMISSED without prejudice for

failure to state a claim upon which relief can be granted.     No

filing fee shall be assessed.

     So ordered.

                                 /s/ Nathaniel M. Gorton
                                Nathaniel M. Gorton
                                United States District Judge
Dated: 12/28/18




is a fugitive.” (quoting Michigan v. Doran, 439 U.S. 282, 289
(1978))). A challenge to the sending state’s authority to seek
extradition must be brought in courts within the sending state,
and federal habeas review is available after the exhaustion of
appropriate state remedies. See New Mexico, ex rel. Ortiz v.
Reed, 524 U.S. 151, 153 (1998) (“[C]laims relating to what
actually happened in the demanding State, the law of the
demanding State, and what may be expected to happen in the
demanding State when the fugitive returns are issues that must
be tried in the courts of that State, and not in those of the
asylum State.”); 28 U.S.C. § 2254(b)(1).
                                5
